DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/12/2021.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the claim interpretation for claims 1, 2, 3, 5, 7, 8, 12, 15, 16, 17 and 19 under 35 U.S.C § 112(f), the arguments have been fully considered but are deemed unpersuasive.
Applicant argued in substance that the term “generating unit” in the claims denotes a specific type of structure in an electric power system. Examiner fully considered but respectfully traverses Applicant’s argument. The term “generating unit” in the claims does not denote a specific type of structure, except it is known to be within an electric power system and has a controller inside it. It is unknown what it is used for, what it is generating, or what of structures needed to make it. People of ordinary skills in the art can not know its structure by looking at the 

Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new ground of rejection necessitated by Applicant’s amendments.

Claim Objections
In claims 3 and 17, the limitation “an RoCoF event” should be amended to “a RoCoF event” to correct the grammar error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell (US 7313465 B1, prior art of record, hereinafter as “O'Donnell”) in view of Kang (US 8922043 B1, prior art of record, hereinafter as “Kang”). 

An electric power system (system 10 in FIG. 1) comprising: 
a generating unit comprising a controller (component 250 of site controller 25 in FIG.s 1 and 2) for controlling an operational mode of said generating unit (Col. 4 lines 4-14: the generating unit maps to the electric generating units in 20 plus the controller 25, wherein the controller 25 controls the operation mode of the electric generating units such as combustion engine 21); 
an event estimator communicatively coupled to said controller of said generating unit (Col. 4  lines 59-67, and Col. 5 lines 20-30: operating information 235 is obtained by inherently an event estimator which coupled to the controller 250, and the event estimator also includes manager 220 in FIG. 2); and 
a network estimator (SOC 41 in FIG. 1) communicatively coupled to said event estimator (Col. 5 lines 10-30: SOC 41 couples to manager 220), said network estimator comprising a processor (Col. 4 lines 17-20: SOC 41 comprises servers which contain a processor) configured to: 
	receive status information associated with said electric power system (Col. 4 lines 33-40);
	generate, based upon the status information, at least one characteristic of said electric power system (Col. 5 lines 10-19: determine dispatch information 210); 
	and transmit the at least one characteristic to said event estimator (Col. 5 lines 20-30).
O'Donnell teaches all the limitation except the network estimator to generate, based upon the status information, a model that includes at least one list of estimated characteristics 
However, Kang teaches in an analogous art: 
generate, a model (lookup table in FIG. 2 and described in Col. 4 lines 61-64)  that includes at least one list of estimated characteristics representing at least one characteristic of said electric power system, wherein each estimated characteristic is associated with a particular rate-of-change-of-frequency (RoCoF) value (as in FIG. 2: in the lookup table, each droop coefficient for controlling the wind mill is associated with a particular RoCoF value).
Since O'Donnell teaches to generate at least one characteristic of said electric power system based on based upon the status information, and since Kang teaches to create the (lookup table)/model by calculation (Col. 4 lines 60-65), O'Donnell can learn from Kang to  generate the model based on the status information received. Also since O'Donnell teaches the event estimator can decide the optimal response based on the dispatch information and real-time site conditions 235 such as “grid connection status” (Col. 5 lines 25-30), O'Donnell can learn from Kang to send the model to the event estimator which can decide the optimal response based on the measured grid status such as frequency change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell based on the teaching of Kang, to make the electric power system wherein the network estimator is further configured to generate, based upon the status information, a model that includes at least one list of estimated characteristics representing at least one characteristic of said electric power system, wherein each estimated characteristic is associated with a particular rate-of-change-of-frequency (RoCoF) value; and to transmit the model to said event estimator. One of ordinary skill in the art would have been motivated to do 

Regarding claim 2, O'Donnell-Kang teach all the limitations of claim 1. 
O'Donnell further teaches:
said controller is configured to determine a control action for said generating unit based upon the model (Col. 4 lines 59-65: “site controller 25 can comprise 60 computer memory and processing capability for operating programs such as one or more algorithmic programs represented by component 250. Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment”; And Col. 5 lines 25-30: “Real-time site conditions 235 are also inputted into algorithm component 250, and can include …grid connection status”. Since O'Donnell-Kang teach to transmit the model to the event estimator as described in the rejection of claim 1, these further teachings from O'Donnell teach the controller determines the optimal control action based on the model and measured real-time site conditions 235 such as “grid connection status”).

Regarding claim 6, O'Donnell-Kang teach all the limitations of claim 1.
O'Donnell further teaches:
said processor of said network estimator is further configured to periodically generate, based upon the status information, at least one updated list of estimated characteristics representing the at least one characteristic of said electric power system (Col. 7 lines 30-35: the dispatch information is updated every hour. Since O'Donnell-Kang teach, as described in the rejection of claim 1, to generate the model comprising at least on list .

Regarding claim 7, O'Donnell-Kang teach all the limitations of claim 6.
O'Donnell further teaches:
said controller is further configured to periodically determine, based upon the at least one updated list (Col. 5 lines 20-30: “A site controller command manager 220 receives the dispatch information, and stores the pending commands in order based on time-to-start. The site controller command manager further contains a "default" command in case no pending commands are received from the SOC 41. At the appropriate time, command manager 220 sends the active command 225 to algorithm component 250 for processing. Real-time site conditions 235 are also inputted into algorithm component 250, and can include generator output(s), grid draw, generator communication status and grid connection status, for example”. O'Donnell teaches the controller 250 determines the action of power generating unit “based on time-to-start”, i.e., on periodical basis. The action is determined by the updated dispatch information received from SOC 41. Since O'Donnell-Kang teach, as described in the rejection of claim 6, to update model comprising at least on list of estimated characteristics representing the at least one characteristic of said electric power system, this further teaching of O'Donnell teaches to periodically determine control action based on the updated model), at least one updated control action for said generating unit (Col. 4 lines 62-65: “Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment”).



Regarding claim 9, O'Donnell-Kang teach all the limitations of claim 8.
O'Donnell further teaches:
said network estimator comprises a standalone computing device (Col. 4 lines 17-20: SOC 41 comprises servers which contain a standalone computing device).

Regarding claim 10, O'Donnell-Kang teach all the limitations of claim 8.
O'Donnell further teaches:
said network estimator is communicatively coupled to at least one data source, and wherein said processor is further configured to perform operations including receiving, from the at least one data source, the status information (Col. 4 lines 33-40: server 44 can access database 48 to receive the status information).

Claim 13 recites a network estimator with limitations recited in the electric power system in claim 6. Therefore, claim 13 is also rejected as being unpatentable over O'Donnell-Kang, for the same reason recited in the rejection of claim 6.

Regarding claim 14, O'Donnell-Kang teach all the limitations of claim 8.
O'Donnell further teaches:
said processor is further configured to perform operations including periodically querying at least one data source to receive updated status information (Col. 7 lines 30-35: the dispatch information is updated every hour, and updating the dispatch information needs to query the database 48 to obtain updated status information).

Claim 15 recites a method comprising operations conducted by the electric power system in claim 1 with patentably the same limitations. Therefore, claim 15 is also rejected as being unpatentable over O'Donnell-Kang, for the same reason recited in the rejection of claim 1.

Claims 16 and 20 recite a method comprising operations conducted by the electric power system in claim 2 and 6 with patentably the same limitations, respectively. Therefore, claims 16 and 20 are also rejected as being unpatentable over O'Donnell-Kang, for the same reasons recited in the rejection of claims 2 and 6, respectively.

Claims 3-4, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell in view of Kang, and in further view of Thisted (US 2012/0061963 A1, prior art of record, hereinafter as “Thisted”). 
Regarding claim 3, O'Donnell-Kang teach all the limitations of claim 1.
O'Donnell further teaches
said controller is configured to determine, in response to operating information and based upon the model, an operational mode of said generating unit (Col. 4 lines 59-65: “site controller 25 can comprise 60 computer memory and processing capability for operating programs such as one or more algorithmic programs represented by component 250. Algorithm .
O'Donnell-Kang teach all the limitations except that the operating information 235 is a rate-of-change-of-frequency (RoCoF) event.
However, it is a common practice to adjust the operation of a power generating unit when the frequency of a grid changes. For example, Thisted teaches in an analogous art: 
said controller is configured to determine, in response to a rate-of-change-of-frequency (RoCoF) event, an operational mode of said generating unit (Claim 14: “The method of claim 13 further comprising adjusting the output power based on the rate of change of the frequency of the power and/or current measurements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell-Kang based on the teaching of Thisted, to make the electric power system wherein said controller is configured to determine, in response to a rate-of-change-of-frequency (RoCoF) event and based upon the at least one characteristic, an operational mode of said generating unit. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “a fast stabilization and restoration of the grid frequency”, as Thisted teaches in [0015].

Regarding claim 4, O'Donnell-Kang teach all the limitations of claim 1.

However, Thisted teaches in an analogous art to adjust the output power based on the RoCoF (as Thisted teaches in claim 14).
Kang teaches to create a model has a list of different droop coefficients associated with different RoCoF values, and Thisted teaches to have different output power associated with different RoCoF values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell-Kang based on the teaching of Thisted, to make the electric power system wherein the model includes a plurality lists of estimated characteristics, each list representing a different characteristic of said electric power system, wherein each estimated characteristic in each list is associated with a particular RoCoF value. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “a fast stabilization and restoration of the grid frequency”, as Thisted teaches in [0015]. 

Claim 11 recites a network estimator with patentably the same limitations recited in the electric power system in claim 4. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 4.

Claim 17 recites a method comprising operations conducted by the electric power system in claim 3 with patentably the same limitations. Therefore, claim 17 is also rejected for the same reason recited in the rejection of claim 3.

Claim 18 recites a method comprising operations conducted by the electric power system in claim 4 with patentably the same limitations. Therefore, claim 18 is also rejected for the same reason recited in the rejection of claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell in view of Kang, and in further view of YANG (US 2017/0268487 A1, prior art of record, hereinafter as “YANG”). 
Regarding claim 5, O'Donnell-Kang teach all the limitations of claim 1.
But O'Donnell-Kang do not teach the at least one characteristic is select from the group consisting of: a frequency nadir of said generating unit, a rotational speed nadir of said generating unit, a rotational speed peak of said generating unit, a frequency peak of said generating unit, a settling power of said generating unit, or a settling frequency of said generating unit.
However, YANG teaches in an analogous art: 
the at least one characteristic is selected from the group consisting of: a frequency nadir of said generating unit, a rotational speed nadir of said generating unit, a rotational speed peak of said generating unit ([0011]: YANG teaches to set peak rotational speed of a wind mill), a frequency peak of said generating unit, a settling power of said generating unit, or a settling frequency of said generating unit.
O'Donnell teach in Col. 5 lines 10-19 that the dispatch information includes operating setpoint of a power generating unit, and YANG teaches the operating setpoint is the peak rotational speed of the power generating unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell-

Claim 12 recites a network estimator with patentably the same limitations recited in the electric power system in claim 5. Therefore, claim 12 is also rejected for the same reason recited in the rejection of claim 5.

Claim 19 recites a method comprising operations conducted by the electric power system in claim 5 with patentably the same limitations. Therefore, claim 19 is also rejected for the same reason recited in the rejection of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115